DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (US 20090190948) in view of Raleigh et al. (US 20190260879 A1).
Regarding claim 13, Pathak teaches A system comprising: 
a device comprising a functionality category tracking component to provide tracking measures for a plurality of functionality categories supported by the device (fig. 4: service counts: print, copy..); 
a functionality category conversion component to generate modified tracking measures corresponding to a second functionality category (p0005: imaging device transitions from the service mode to the normal mode and fig. 6), 
wherein the modified tracking measures are to be based on a first tracking measure for a first functionality category from the functionality category tracking 
an automated functionality tracking component to receive the modified tracking measures corresponding to the second functionality category (p0039: service and billing counts are maintained in internal database 260 for different imaging functions, for example, printing, scanning, copying, foxing)
a device manufacturer tracking component to receive the first tracking measure for the first functionality category (p0039: service and billing counts are maintained in internal database 260 for different imaging functions, for example, printing, scanning, copying, foxing).
Pathak does not teach wherein the automated functionality tracking component lacks support of the first functionality category.
Raleigh does not teach wherein the automated functionality tracking component lacks support of the first functionality category (p0170: new service monitor functions can be added identifying services and usages). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pathak, and to include wherein the automated functionality tracking component lacks support of the first functionality category, in order to management and generation of device-assisted services suggested by Raleigh (p0001).
	
Regarding claim 14, Pathak teaches the system of claim 13, wherein the device comprises a print device and the automated functionality tracking component resides on 

Regarding claim 15, Pathak teaches the system of claim 14, wherein the functionality category conversion component resides on a remote server arranged between the print device and the server of the service provider (Pathak: p0033 and p0040 and fig. 4: service counts and billing counts)

Claim 1 has been analyzed and rejected with regard to claim 13 and in accordance with Pathak’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0038). 

Claim 3 has been analyzed and rejected with regard to claim 14 and in accordance with Pathak’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0038).

Regarding claim 6, Pathak teaches the non-transitory machine-readable medium of claim 1, wherein the signals indicative of the modified tracking measure are to be transmitted via a network (p0033: Remote management may be facilitated by a server).

Regarding claim 8, the structural elements of apparatus claim 13 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 13.

Regarding claim 11, Pathak teaches the method of claim 8 further comprising: storing the tracking measure and the first functionality category; and transmitting the tracking measure and the first functionality category to a remote device (fig. 4 and p0033: Remote management may be facilitated by a server).

Regarding claim 12, Pathak teaches the method of claim 8, wherein the functionality tracking rule is indicative of a correspondence between the tracking measure, the first functionality category, and the second functionality category (fig. 4: service counts and billing counts).

Regarding claim 5, Pathak teaches the non-transitory machine-readable medium of claim 1, wherein the first functionality category is masked to the automated functionality tracking component (fig. 4: service counts).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Raleigh as applied to claim 1 above, and further in view of Sigel et al. (US 20030123077)

Regarding claim 2, Pathak in view of Raleigh does not explicitly disclose the non-transitory machine-readable medium of claim 1, wherein to generate the modified tracking measure is to comprise application of a weighting factor to the tracking measure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pathak, and to include wherein to generate the modified tracking measure is to comprise application of a weighting factor to the tracking measure, in order to reduce the amount of waste and customer dissatisfaction that comes from replacing parts either too early or too late suggested by Sigel (p0011).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Raleigh as applied to claim 1 above, and further in view of Shramm et al. (US 20200326896)

Regarding claim 4, Pathak in view of Raleigh does not explicitly disclose the non-transitory machine-readable medium of claim 1, wherein the tracking measure comprises a page print count and the first functionality category comprises a depletion color print mode.
Shramm teaches the non-transitory machine-readable medium of claim 1, wherein the tracking measure comprises a page print count and the first functionality category comprises a depletion color print mode (p0046: printer mode where color is depleted by up to 85% to deliver light color pages… number of remaining pages).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Raleigh as applied to claim 1 above, and further in view of Darragh (US 20150205546).
Regarding claim 9, Pathak in view of Raleigh does not teach the method of claim 8, wherein generating the modified tracking measure comprises scaling the tracking measure based on a scaling factor corresponding to a transformation to enable categorization within the second functionality category.
Darragh teaches the method of claim 8, wherein generating the modified tracking measure comprises scaling the tracking measure based on a scaling factor corresponding to a transformation to enable categorization within the second functionality category (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pathak, and to .

 Allowable Subject Matter
8.	Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Pathak et al. (US 20090190948) teaches functionality tracking However, the closest prior art of record, namely Pathak et al. (US 20090190948), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 7 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677